Citation Nr: 0844913	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
residuals of shell fragment wounds, right thigh, with post 
traumatic arthritis, and right hip, and retained metallic 
fragment body, right proximal femur, with injury to Muscle 
Groups XIV, XV, and XVI (shell fragment wound).

2.  Entitlement to a special monthly compensation (SMC), 
based on the need for aid and attendance or being housebound. 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1941 to 
April 1942 (Philippine Commonwealth Army), and from November 
1944 to February 1946 (recognized guerrilla and Regular 
Philippine Army service).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision.

During the course of this appeal, the RO increased the 
veteran's rating for the residuals of his shell fragment 
wounds from 30 percent to 60 and made the rating effective on 
the date from which the veteran's claim was continuously 
prosecuted in April 1998.  This increase was based on 
consideration of orthopedic criteria, rather than the 
diagnostic codes for muscle injuries under which the 
veteran's disability had previously been rated.
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence fails to show ankylosis in the veteran's 
right hip as a result of his shell fragment wound.

2.  There is no evidence that the scars from the veteran's 
shell fragment wound cause any functional impairment. 

3.  The medical evidence fails to show that the veteran's 
scar is either poorly nourished with repeated ulceration, or 
is superficial, tender, and painful.  
 
4.  The medical evidence fails to show that the veteran's 
scar is deep; causes limitation of motion; covers an area 
exceeding 929 square cms; is unstable; or is painful on 
examination.

5.  The veteran's service connected disability does not 
render him incapable of performing activities of daily living 
without regular assistance from another person.

6.  The veteran does not have a single service connected 
disability rated 100 percent and a second service connected 
disability rated at 60 percent.  

7.  The veteran is not substantially confined to his house 
because of his single service connected disability.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 60 percent for 
residuals of shell fragment wounds have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, 4.73, 4.118 Diagnostic Codes (DCs) 5250, 5316, 7801, 
7802, 7803, 7804, 7805 (as in effect in 1998 and since).

2.  Criteria for SMC based on the need for aid and attendance 
or by being housebound have not been met.   38 U.S.C.A. 
§§ 501, 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in September 2004, May 2006 and May 2008 that 
informed him of what evidence was required to substantiate 
the claims and of the veteran's and VA's respective duties 
for obtaining evidence.

Specifically regarding the increased rating claim, the 
veteran was instructed to submit evidence showing that his 
muscle injury as a result of shell fragment wounds had 
worsened.  He was asked to submit evidence of the impact that 
his worsened condition has had on his employment and daily 
life.  Moreover, it is found that he had actual knowledge of 
the need to submit additional evidence, as the veteran 
indicated in response to the May 2008 letter that he had 
additional medical evidence to submit, and he then submitted 
the evidence.  Additionally, the veteran's spouse gave 
testimony about the veteran's disabilities and daily life at 
a hearing before the Board in 2008.  The veteran's 
employability was also discussed at a VA examination in 
August 2006.

The diagnostic codes pertaining to the hip/thigh were also 
provided in the May 2008 letter; and the criteria for SMC 
were provided in the September 2004 letter.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in July 2008, after the notice 
was provided.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim. The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran and his spouse 
testified at a hearing before the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  

For the reasons discussed above, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 60 percent for the 
residuals of his shell fragment wound under 38 C.F.R. 
§ 4.71a, 4.73, DCs 5250, 5316.

It is noted that while the residuals of the veteran's shell 
fragment wound impacts muscle groups XIV, XV, and XVI.  The 
maximum rating for any of those muscle groups, even if the 
injury is severe, is 40 percent.

However, under 38 C.F.R. § 4.71a, DC 5250, for ankylosis of 
the hip, a 60 percent rating is assigned when the ankylosis 
is favorable, in flexion at an angle between 20 degrees and 
40 degrees and with slight adduction or abduction; a 70 
percent rating is assigned when the ankylosis is 
intermediate; and a 90 percent rating is assigned when the 
ankylosis is extremely unfavorable ankylosis, such that the 
foot does not        reach the ground and crutches 
necessitated.

The veteran underwent a VA muscles examination in July 1998 
at which the examiner found no muscle atrophy, but did find 
lesser muscle strength in the right thigh than in the left 
thigh.  The veteran also had an examination of his joints in 
July 1998 at which the examiner indicated that the veteran 
had difficulty standing alone without support or a brace 
because of pain; the veteran was unable to walk alone without 
support; and the veteran had numbness in his right lower 
extremity.  The examiner indicated that the veteran dragged 
his right foot when walking.  Range of motion testing in the 
right hip showed flexion from 0-110 degrees, extension from 
0-20 degrees, and abduction from 0-40 degrees.  X-rays showed 
some arthritis in the right hip.

In September 1999, the veteran's private doctor, Dr. Rellama-
Black, treated the veteran who was complaining of easy 
fatigability and leg pain.

Later in September, the veteran gave testimony at the RO, 
stating that his wound injuries gave him a lot of pain and 
discomfort, particularly in walking.  He stated that he had 
to use a cane as he had no gait.  The veteran was unsure what 
was causing his pain, whether it was his knee or hip.

The veteran was then scheduled for a VA examination in 
October 1999.  The veteran indicated that he was unable to 
endure standing and walking for long periods of time, and he 
used a cane when standing.  It was noted that the veteran's 
disability limited his ability to walk or stand for longer 
periods and in climbing stairs.  Range of motion testing 
showed flexion in the veteran's hip to 125 degrees, with pain 
from 100 to 125 degrees.  The veteran walked slowly using his 
cane and he dragged his right foot.  Guarding was also noted.  
However, the examiner indicated that ankylosis was not 
present.

In March 2000 Dr. Rellama-Black indicated that the veteran 
was still having pain in his right thigh.  In October 2000, 
Dr. Black indicated that the veteran could not walk at times.

In January 2001, the veteran underwent a VA examination of 
his muscles.  It was noted that he had pain and occasional 
swelling, had difficulty standing up from a lying position, 
and was able to walk about 10 meters comfortably.  There was 
no muscle atrophy and the muscle groups moved independently 
though useful range of motion with limitation from pain.  The 
examiner was unable to do passive or active range of motion 
for the right hip as the veteran reported exquisite pain on 
any kind of manipulation.  The examiner indicated that the 
veteran could only flex his right hip up to 20 degrees with 
guarding of movement beyond that.  There was also tenderness 
in the right hip.  The examiner indicated that pain had a 
major functional impact during flare-ups such that the 
veteran was unable to stand or move his right hip during the 
flare-ups.  The veteran was diagnosed with traumatic 
arthritis in the right hip.

The veteran underwent a VA examination in October 2004 at 
which it was noted that he had pain and stiffness in his 
right hip, with moderate functional limitation during flare-
ups.  The veteran had painful flexion from 110-120 degrees in 
his right hip; and he could not endure repetitive flexion.  
No ankylosis was seen.

In April 2006, Dr. Black indicated that the veteran was 
confined to a wheelchair on account of pain in his knees.  In 
July 2006, Dr. Black indicated that the veteran was 
wheelchair bound due to difficulties flexing his hip joint.

The veteran was examined in August 2006 by a 
neurophysiologist.  The veteran indicated that he was having 
pain and numbness in his lower extremities which had become 
so pervasive that he found it difficult to walk.  After 
electrodiagnostic testing it was determined that the veteran 
had severe motor-sensory polyneuropathy of the combined 
axonal-segmental demyelinating type.  The sural (sensory) 
nerve showed axonopathy, but not demyelination.

The veteran underwent a VA examination in August 2006 at 
which it was noted that he had hip pain from his shrapnel 
wound, and he was also diagnosed with gouty arthritis.  It 
was noted that the veteran had become more sedentary since 
his last VA examination and could not walk.  It was noted 
that the veteran had incapacitating episodes of arthritis 
approximately four times per year that lasted up to two 
weeks.

While the veteran is currently rated under a diagnostic code 
which is reserved for ankylosis of the right hip, the medical 
evidence fails to show any evidence of ankylosis, which is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  At the veteran's October 2004 VA examination, 
the examiner stated that no ankylosis was seen.  Furthermore, 
while the veteran is clearly limited by his leg disability, 
he has consistently displayed considerable range of motion in 
his right hip/thigh throughout the course of his appeal, and 
his hip/thigh is therefore not ankylosed.

Additionally, as noted above, a rating in excess of 40 
percent is not available under the diagnostic codes for 
rating a muscle injury.  

As such, a rating in excess of 60 percent is not warranted 
for the residuals of a shell fragment wound on a schedular 
basis. 

The Board has considered whether a higher disability 
evaluation is warranted based on an extraschedular basis.  If 
an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  While 
the veteran is clearly limited by residuals of his shell 
fragment wounds such as pain, a 60 percent rating is assigned 
in recognition that a leg disability is severe with symptoms 
such as pain and limitation of motion; and such a rating 
contemplates considerable interference with employment.  As 
such, the evidence does not show that the veteran's leg 
disability is exceptional or unusual in any way.  Therefore, 
an extraschedular rating is not warranted.

The Board has also considered whether a separate rating is 
warranted for scars from the shell fragment wounds.

The scar from the veteran's shell fragment wound is not 
currently rated.  Compensable ratings are available for scars 
in several different ways.  Under 38 C.F.R. § 4.118, DC 7805 
scars are rated based on the limitation of function of the 
affected part.  

However, in this case it was noted at an examination of the 
veteran's scar in August 2006 that the scar did not cause any 
limitation of motion or loss of function.  As such, a 
compensable rating is not available under this rating 
criteria.

Alternatively, at the time the veteran filed his claim, 10 
percent ratings were assigned for scars not affecting the 
head, face or neck that were superficial and poorly nourished 
with repeated ulceration; or that were superficial, tender, 
and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, DCs 7803, 7804 (1998).

Two VA examiners looked at the veteran's scar in August 2006 
(in conjunction with his VA examinations for aid and 
attendance and for his muscle injury).  At one examination 
the examiner found that there was no skin ulceration or 
breakdown over the scar, and he noted that there was no 
tenderness.  At the other examination, the examiner 
specifically found that the scar was not painful.

Based on the veteran's VA examinations, the evidence fails to 
show that the veteran's scar is either poorly nourished with 
repeated ulceration, or is superficial, tender and painful.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804 (2008).

The veteran's scar was measured to be 4 cm long and 1.5 cm 
wide.  As such, the veteran's scar fails to meet the criteria 
for any of the rating criteria that are dependent on a scar 
covering a specific surface area.

The evidence also fails to show that the veteran's scar is 
either unstable or painful on examination.  The examiners 
found that the veteran's scar was not painful or tender in 
August 2006.  Additionally, one examiner noted that there was 
no skin ulceration or breakdown.

Therefore, the criteria for a compensable rating have not 
been met under the revised criteria for rating scars.

As the criteria for a compensable rating have not been met 
with regard to the veteran's scar under either the old or 
revised regulations, the veteran's claim of entitlement to a 
compensable rating for a scar as a result of his shell 
fragment wounds is denied.

III.  Special Monthly Compensation (SMC)

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114 (West 2002), and 38 C.F.R. §§ 
3.350 and 3.352.  SMC benefits, which are special statutory 
awards, are based upon service-connected disabilities as well 
as those disabilities for which compensation benefits are in 
effect pursuant to the provisions of 38 U.S.C.A. § 1151 and 
impairments involving paired organs and extremities under the 
provisions of 38 U.S.C.A. § 1160.  

Special monthly compensation is payable to a veteran with 
specific combinations of service-connected disabilities, who 
is housebound, or whose service-connected disabilities leave 
him so helpless as to be in need of regular aid and 
attendance.  

In order to establish entitlement to aid and attendance 
benefits, the evidence must show that as a consequence of 
service connected disability, there is a factual need for the 
personal assistance from others.  In making this 
determination, consideration is given to such conditions as: 
inability of the veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable, frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid, 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment. 38 C.F.R. § 3.352. It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made; the particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  For a favorable 
rating, at a minimum, one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

SMC under 38 U.S.C.A. § 1114 at the housebound rate is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and has additional service-
connected disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or is permanently 
housebound by reason of service-connected disability or 
disabilities.  38 C.F.R. § 3.350(i)(2).

The veteran currently receives a total disability rating 
based on individual unemployability (TDIU); he is only 
service connected for residuals of shell fragment wounds, 
right thigh, with post traumatic arthritis, and right hip, 
and retained metallic fragment body, right proximal femur, 
with injury to Muscle Groups XIV, XV, and XVI (rated at 60 
percent). 

As the veteran is only service connected for a single 
(although significant) disability, he by definition does not 
have a single service-connected disability rated as 100 
percent and an additional service-connected disability, or 
disabilities, independently ratable at 60 percent.  
Additionally, the veteran does not meet any of the paired 
disability requirements for SMC.

As such, the veteran must show that he is either in need of 
aid and attendance or is housebound as a result of his 
service connected leg disability to warrant SMC.

While the veteran is clearly impaired by his leg disability 
(as evidenced by the fact he receives a TDIU for it), the 
medical evidence also reflects that the veteran has a number 
of non-service related disabilities, including degenerative 
joint disease in both knees, gouty arthritis, cataracts, 
hearing loss, pulmonary tuberculosis with lung disease, 
ischemic heart disease, and hypertension.

At the veteran's hearing before the Board, the veteran showed 
up in a wheelchair, and his wife testified (through an 
interpreter) that while the veteran could get up from the 
wheelchair, he was only able to walk around the house, and 
only a short distance at that.  The wife indicated that the 
veteran would get up periodically to stretch or exercise his 
legs, but most of the time he was in his wheelchair; and when 
he did get up, the veteran used a cane.  The wife added that 
the veteran had slipped and fallen on a number of occasions.  
The wife indicated that the veteran favored his right leg a 
little, relying more on his left leg.  The veteran's wife 
indicated that she had to help the veteran to bathe, to 
dress, and to eat (because his arms and his upper extremities 
had problems).  When the veteran ate, the food had to be 
placed in front of him, and prepared for eating (such as by 
having the fish bones removed), but the veteran could operate 
utensils on his own.  With regard to going to the bathroom, 
the wife stated that the veteran would either use a bedpan, 
or would need to be accompanied to the bathroom.  It was 
noted that the veteran really did not leave the house 
anymore, not even to go to church.  Occasionally, people 
would help the veteran outside to get fresh air.

The veteran underwent a VA examination in October 2004 to 
address his reported need for SMC.  The veteran was 
accompanied by his wife, and it was noted that he was not 
bedridden.  The veteran indicated that his typical day was 
spent at home, eating, sleeping, and watching the television.  
It was noted that the veteran could eat by himself when his 
food was prepared and placed in front of him.  He needed 
assistance taking a bath and fastening his clothing.  It was 
noted that the veteran tired when he walked more than 5 
meters.  The examiner indicated that the veteran's service 
connected disability moderately limited his activities of 
daily living (more so during flare-ups); and his non service 
connected disabilities, as well as his advancing age further 
restricted his activities.  

The veteran underwent a second VA examination in August 2006 
for aid and attendance or housebound.  It was noted that the 
veteran was not bedridden, but he was unable to travel beyond 
his current domicile.  On a typical day, the veteran stayed 
home, lying or sitting, and watched television.  The veteran 
had lost significant visual acuity but his best corrected 
vision was 5/200 or better.  The veteran had weekly 
dizziness, and mild memory loss.  It was noted that the 
veteran had a number of disabilities impacting his ability to 
protect himself.  These included hypertension and heart 
disease, loss of vision from cataracts, body weakness, joint 
pains, poor hearing, and dyspnea.  The veteran was unable to 
dress or undress himself; he could also not bathe, groom, or 
toilet himself.  The veteran had been using a wheel chair for 
several years, he was hesitant to walk alone, and was only 
able to take a few unstable steps when he did walk.  Thus, 
the examiner indicated that the veteran could not walk 
without the assistance of another person and he required a 
wheelchair.  The examiner indicated that the diagnosis of the 
veteran's problem was senility and age-related cognitive 
decline, as well as arthritis, cataracts, impaired hearing, 
and COPD.

The evidence clearly demonstrates that the veteran is very 
limited physically.  However, the evidence fails to show that 
this limitation is the result of his service connected leg 
disability.  While the veteran is mostly confined to his 
wheelchair, testimony at the hearing before the Board 
indicated that the veteran was able to get out of the 
wheelchair and walk around with the use of a cane.

Additionally, at the veteran's examination for aid and 
attendance in 2004, the examiner indicated that the veteran's 
activities were only moderately impacted by his service-
connected leg disability; and, at the examination in 2006, 
the examiner indicated that the veteran's problems were due 
to senility and age-related cognitive decline, as well as 
arthritis, cataracts, impaired hearing, and COPD.  It is 
noted that the examiner in 2006 did not list the service-
connected muscle injury as one of the veteran's limiting 
factors.  The examiner did list concomitant gouty arthritis 
of the knee and ankle joints as something that clearly 
impaired the veteran's mobility.  

The veteran also underwent a VA examination of his right 
hip/thigh muscle in August 2006 at which the examiner found 
that while the veteran's right leg disability did prevent 
exercise and sports, it had no affect on feeding, bathing, 
dressing, toileting or grooming.

As such, the evidence of record fails to show that the 
veteran's right leg disability, as a result of his shell 
fragment wound, causes him to be either in need of aid and 
attendance or to be housebound.

Therefore the criteria for special monthly compensation have 
not been met, and the veteran's claim is therefore denied.


ORDER

A rating in excess of 60 percent for residuals of shell 
fragment wounds, right thigh, with post traumatic arthritis, 
and right hip, and retained metallic fragment body, right 
proximal femur, with injury to Muscle Groups XIV, XV, and XVI 
is denied.

Special monthly compensation based on the need for aid and 
attendance or being housebound is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


